Citation Nr: 1742517	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-18 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for depression, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to October 1984.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2014, the Board remanded the claims for the Veteran to be scheduled for a Board hearing, which, as discussed below, did not take place.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's July 2014 action, in his VA Form 9, the Veteran checked the box requesting an in-person hearing before a Veterans Law Judge via videoconferencing.  The Veteran was scheduled for a Travel Board hearing to be held at the North Little Rock RO on February 25, 2014.  The Veteran failed to report for that hearing, but indicated that he had missed the hearing due to a medical emergency and had informed the RO that he would be unable to attend.  The Veteran requested that his hearing be rescheduled.  The Board thus remanded the matters for the AOJ to schedule the Veteran for a hearing before a member of the Board.

The record shows that the Veteran was then scheduled for a video-conference hearing, which was to be held at the RO on June 12, 2017.  The Veteran was first notified of this hearing via letter dated in March 2017.  A second hearing notice letter was sent to the Veteran in May 2017, which letter was returned as undeliverable as it was sent to an incorrect address.  The Veteran then did not report for his scheduled June 2017 hearing.  In September 2017, however, the Veteran presented to the RO requesting that his hearing be rescheduled.  Although the Veteran did not provide reasons for why he did not report for the June 2017 hearing, the conflicting addresses of record and the May 2017 notice letter being returned as undeliverable raises a question as to whether the Veteran indeed received notice of his hearing prior to the hearing date.  Given the particular circumstances presented here, to include the Veteran's indicated desire to have his missed hearing rescheduled, a remand of the Veteran's appeal is warranted to accord him another opportunity to testify at his requested hearing.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016). 

Accordingly, the case is REMANDED to the AOJ for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a member of the Board in connection with his appeal of the issues of entitlement to service connection for a left knee disability and for depression.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

